     Case 3:19-cv-00218-MEM-MA Document 38 Filed 08/31/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA
GEORGE MAJOR,                                    No. 3:19-CV-00218

            Plaintiff,                           (Judge Mannion)

      v.

CO J. BRADLEY,

            Defendant.

                              MEMORANDUM

BACKGROUND

     Plaintiff George Major initiated this pro se civil rights action pursuant to

42 U.S.C. §1983, while confined at the State Correctional Institution at

Rockview in Bellefonte, Pennsylvania. (Doc. 1).

     Recently, the Court attempted to mail a copy of an order to Plaintiff at

his address of record. (See Doc. 35). That mailing, however, was returned

to sender and marked “return to sender, not deliverable as addressed,

unable to forward.” (See Doc. 36). The Court attempted to resend the order,

which was again returned to sender. (See Doc. 37).




                                       1
     Case 3:19-cv-00218-MEM-MA Document 38 Filed 08/31/20 Page 2 of 3




DISCUSSION

      A review of the docket reflects that a copy of this Court’s Standing

Practice Order was mailed to Plaintiff on February 7, 2019. (Doc. 4). The

Standing Practice Order provides, in pertinent part:

            A pro se plaintiff has the affirmative obligation to keep the court
            informed of his or her current address. If the plaintiff changes his
            or her address while the lawsuit is being litigated, the plaintiff
            shall immediately inform the court of the change, in writing. If the
            court is unable to communicate with the plaintiff because the
            plaintiff has failed to notify the court of his or her address, the
            plaintiff will be deemed to have abandoned the lawsuit.

(Id.). That order further provides that Plaintiff “shall follow the requirements

of these rules or suffer the consequences of their failure to do so, including

possible dismissal of this action. Unless otherwise ordered by the court, there

will be no hearing.” Id. Middle District of Pennsylvania Local Rule 83.18

similarly provides that a pro se litigant has an affirmative obligation to keep

the Court informed of his or her address and must immediately inform the

Court if his or her address changes during the court of the litigation.

      Plaintiff has failed to provide this Court with his current address in

violation of the requirements of Local Rule 83.18 and the Standing Practice

Order, and the Court is unable to communicate with Plaintiff at his address

of record. When a plaintiff fails to prosecute a case or comply with an order

of court, dismissal of the action is appropriate. See Fed. R. Civ. P. 41(b);



                                       2
        Case 3:19-cv-00218-MEM-MA Document 38 Filed 08/31/20 Page 3 of 3




Link v. Wabash Railroad Co., 370 U.S. 626, 629 (1962). Plaintiff has not

communicated with the Court since the Court’s attempts to communicate

with Plaintiff were returned as undeliverable. Plaintiff’s failure to provide his

current address has prevented this matter from proceeding.

        Based on these circumstances, the Court concludes that Plaintiff is no

longer interested in pursuing his pending claims. Accordingly, it would be a

waste of judicial resources to allow this action to continue. The Court’s

inability to communicate with Plaintiff is solely the result of his own inaction

and renders ineffective any sanction short of dismissal. See Poulis v. State

Farm, 747 F.2d 863, 868-69 (3d Cir. 1984).



CONCLUSION

        For the foregoing reasons, this Court will dismiss this action for failure

to prosecute



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
Dated: August 31, 2020
19-0218-01




                                         3
